Andrews, Presiding Judge.
Jane Isaac sued Food Lion, Inc. pursuant to OCGA § 51-3-1 for injuries she suffered when she slipped and fell after exiting the Food Lion premises as she was walking to her car. The issue presented in Food Lion’s appeal from the denial of its motion for summary judgment is whether Isaac’s slip and fall occurred in an. “approach” to its premises within the meaning of OCGA § 51-3-1, which required Food Lion to exercise ordinary care to keep not only its premises but also its approaches safe for invitees.
Because the facts establish that Isaac slipped and fell while walking in a parking lot owned and maintained by Food Lion’s landlord, and which was separated from the store by a sidewalk, we find *312Isaac was not within an “approach” within the meaning of OCGA § 51-3-1. Accordingly, the trial court erred by denying summary judgment to Food Lion.
Pursuant to OCGA § 51-3-1, Food Lion had a duty to exercise ordinary care to keep the approaches to its premises safe for invitees even if those approaches were over property not within its control. Motel Properties v. Miller, 263 Ga. 484, 486 (436 SE2d 196) (1993); Elmore of Embry Hills v. Porcher, 124 Ga. App. 418, 419-420 (183 SE2d 923) (1971). Under Motel Properties, “approaches” in OCGA § 51-3-1 mean
that property directly contiguous, adjacent to, and touching those entryways to premises under the control of an owner or occupier of land, through which the owner or occupier, by express or implied invitation, has induced or led others to come upon his premises for any lawful purpose, and through which such owner or occupier could foresee a reasonable invitee would find it necessary or convenient to traverse while entering or exiting in the course of the business for which the invitation was extended. By “contiguous, adjacent to, and touching,” we mean that property within the last few steps taken by invitees, as opposed to “mere pedestrians,” as they enter or exit the premises.
(Citation and footnote omitted.) Id. at 486.
Applying this definition, the facts show that Isaac was not within an approach to the Food Lion premises when she slipped and fell. Isaac testified that, after she exited the store, she crossed a sidewalk adjacent to the store, and slipped and fell in the asphalt parking lot area in front of the store. The parking lot was a common area of the shopping center where the store was located and was owned and maintained by Food Lion’s landlord. Isaac estimated she was about ten feet from the store entrance when she slipped and fell, but she based this estimate on her additional estimate that she was parked about twenty feet from the entrance to the store and that she slipped and fell about halfway to her car. In fact, the site map of the shopping center showing the parking area and the front of the Food Lion store, which was submitted by Food Lion in support of its motion for summary judgment, shows that it was physically impossible for Isaac to have been parked within 20 feet of the store entrance. If Isaac was parked in the second closest parking space to the store about midway between the two front entrances to the store, as she testified, the site map shows that she was parked at least fifty feet from the entrance. The map also shows a 12-foot-wide concrete *313sidewalk running adjacent to and in front of the store between the store and the parking lot.
Regardless of the exact area of the parking lot Isaac was in when she slipped and fell, the record shows she slipped and fell in a parking lot separated from the Food Lion store by a sidewalk. As we held in Elmore of Embry Hills, the “approaches” under OCGA § 51-3-1 included the sidewalk immediately in front of and adjacent to the premises leased by Food Lion, but it did not include the landlord owned and maintained parking lot adjacent to the sidewalk. Id. at 420.

Judgment reversed.


Johnson, P. J, Mikell and Adams, JJ., concur. Blackburn, P. J., Eldridge and Barnes, JJ., dissent.